                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


OHIO VALLEY ENVIRONMENTAL
COALITION, INC., WEST VIRGINIA
HIGHLANDS CONSERVANCY, INC.,
and SIERRA CLUB,

       Plaintiffs,

APPALACHIAN HEADWATERS, INC.,

       Nonparty in whose favor an order has been entered,


v.                                                   CIVIL ACTION NO. 3:11-0115

ERP ENVIRONMENTAL FUND, INC.

       Defendant,

VCLF LAND TRUST, INC.,

       Nonparty against whom an order may be enforced.


                         MEMORANDUM OPINION AND ORDER

       Pending is the Motion by Plaintiffs and Appalachian Headwaters, Inc. for Appointment of

Special Commissioner and Issuance of a Summons for Ascertainment of Judgment Debtor’s

Estate, ECF No. 151. The Court GRANTS the Motion and APPOINTS Magistrate Judge Cheryl

A. Eifert to serve as a commissioner over this matter.

                                       I. BACKGROUND

       On October 7, 2016, the Court entered a Second Modified Consent Decree. ECF No. 105.

Under the incorporated Selenium Settlement Agreement, Defendant and VCLF Land Trust, Inc.

(“VCLF”) agreed to donate $6,000,000 to Appalachian Headwaters, Inc. (“Appalachian
Headwaters”). ECF No. 99-1, at 76–77. The required monthly payments stopped after Appalachian

Headwaters received $3,000,000. ECF No. 137-1 ¶¶ 10–23. On June 24, 2019, the Court granted

a Motion to Enforce by Plaintiffs and issued a Judgment in favor of Appalachian Headwaters for

the arrearage owed of $1,950,000. ECF Nos. 138, 139. Defendant and VCLF did not satisfy the

Judgment and continued to disregard their required payments, so the Court granted a second

Motion to Enforce and issued a Judgment of $1,050,000 for the arrearage accrued since the filing

of Plaintiffs’ first Motion to Enforce. ECF Nos. 173, 174. Because Plaintiffs and Appalachian

Headwaters have been unable to satisfy the Judgments, they ask the Court to appoint a magistrate

judge to conduct a debtor examination to ascertain the real and personal property on which this

Court’s Judgments and Writs of Execution have created liens as a matter of law. ECF Nos. 151,

169.

                                           II. DISCUSSION

        Under West Virginia Code § 38-3-6, the Judgements issued by the Court against Defendant

and VCLF on June 24, 2019, and November 4, 2019, are “a lien on all the real estate of or to which

the defendant . . . is or becomes possessed or entitled, at or after the date of [the] judgment . . . .”

ECF Nos. 139, 174. Additionally, under West Virginia Code § 38-4-8, the Writs of Execution

issued on July 30, 2019, created a lien on all personal property owned by Defendant and VCLF.

ECF Nos. 149, 150.

        In aid of judgment or execution, Federal Rule of Civil Procedure 69(a) allows judgment

creditors to institute proceedings as provided by the state where the Court sits. West Virginia Code

§ 38-5-1 provides for such a procedure “[t]o ascertain the estate on which a writ [of execution] . .

. is a lien, and to ascertain any real estate in or out of this State to which a debtor . . . is entitled.”

On application by a judgment creditor, a summons is issued “against the execution debtor, or any

                                                   -2-
officer of a corporation execution debtor having an office in this State . . . requiring the execution

debtor to appear before a commissioner in chancery . . . to answer upon oath such questions as

shall be propounded at such time and place by counsel for the execution creditor, or by the

commissioner.” W. Va. Code § 38-5-1.

       Because there is no “commissioner” in the federal judicial system, this district has held that

“a magistrate judge may serve in that role for purposes of conducting proceedings in aid of

execution under West Virginia Code § 38-5-1.” U.S. Foodservice, Inc. v. Almost Heaven Ribs,

Inc., 3:11-cv-00595, 2012 WL 1567189, at *1 (S.D. W. Va. Apr. 30, 2012) (citing Chicago

Pneumatic Tool Co. v. Stonestreet, 107 F.R.D. 674, 675 (S.D. W. Va. 1985); U.S. Foodservice,

Inc. v. Donahue, 3:10-cv-183, 2010 WL 5067939, at *1 (S.D. W. Va. Dec. 3, 2010); Byron

Originals, Inc. v. Iron Bay Model Co., 5:05-cv-82, 2006 WL 1004827, at * 1 (N.D. W. Va. Apr.

12, 2006)). Interrogatory proceedings “essentially allow a commissioner to join in the questioning

during the deposition of a judgment debtor,” and 28 U.S.C. § 636(a)(2) specifically confers the

power to take depositions on magistrate judges. Id. (citation and internal quotation marks omitted).

The Federal Magistrate Act permits this role, as magistrate judges “may be assigned such

additional duties as are not inconsistent with the Constitution and laws of the United States.” Id.

(citing 28 U.S.C. § 636(b)(3)).

                                       III. CONCLUSION

       Accordingly, the Court APPOINTS Magistrate Judge Cheryl A. Eifert as a commissioner

for purposes of conducting a proceeding pursuant to West Virginia Code § 38-5-1. Upon Plaintiffs’

ascertaining of a date and time convenient for Magistrate Judge Eifert, the Court DIRECTS the

Clerk to issue summonses, pursuant to Rule 4 of the Federal Rules of Civil Procedure, directing

Defendant and VCLF to appear at the specified date and time before Magistrate Judge Eifert. In

                                                 -3-
conducting the proceeding, Magistrate Judge Eifert may enter additional orders pursuant to the

Federal Rules of Civil Procedure or Chapter 38, Article 5 of the West Virginia Code.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                                    ENTER:        November 6, 2019




                                                    ROBERT C. CHAMBERS
                                                    UNITED STATES DISTRICT JUDGE




                                              -4-
